Citation Nr: 0820179	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-11 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for follicular non-
Hodgkin's lymphoma due to exposure to herbicides (Agent 
Orange).


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 until June 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In May 2006, the veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge at the local VA 
office.

In July 2006, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

When this matter was initially before the Board in July 2006, 
the Board denied the veteran's claim of service connection 
for follicular non-Hodgkin's lymphoma.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), which in a May 2007 order, 
granted the parties' April 2007 joint motion for remand, 
vacating the Board's July 2006 decision and remanding the 
case for compliance with the terms of the joint motion.

In the joint motion, the parties agreed that in the July 2006 
decision, the Board relied upon information provided by the 
Department of Defense in determining whether the veteran 
served in an area exposed to herbicides that was not of 
record.  The parties further agreed that the Board failed to 
cite to the specific authority relied upon in reaching its 
determination.

In July 2007 this case was remanded by the Board for 
compliance with the terms of parties April 2007 joint remand.  
The required development having been completed, this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  During his period of active duty, the veteran did not 
serve in the Republic of Vietnam and is thus not presumed 
exposed to Agent Orange.

2.  Searches of Department of Defense (DOD) records and the 
United States Joint Services Records Research Center (JSRRC) 
do not reveal the spraying, testing, storage, or usage of 
herbicides at the Nakhon Phanom Royal Thai Air Force Base 
(Nakhon Phanom RTAFB) in Thailand.

3.  Follicular non-Hodgkin's lymphoma was not present in 
service or until many years thereafter, and is not related to 
service or to an incident of service origin, to include his 
reported in-service exposure to Agent Orange.


CONCLUSION OF LAW

Follicular non-Hodgkin's lymphoma was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 20.1303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in June and July 2005 letters 
that fully addressed the notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated June 1988 to the present and a letter from a VA 
physician, dated in January 2008, associating the veteran's 
follicular lymphoma to herbicide exposure.  The veteran 
submitted private treatment records of Dr. W.C.B., dated 
April 1998 to September 1998; Dr. M-D, dated March 1998 to 
April 2003; treatment at Jewish Hospital, Louisville, 
Kentucky (which includes the records of Drs. S.M. and R.S.), 
dated November 2003 to March 2004; Dr. R.S., dated in 
December 2003; Dr. M.G.C., dated May to July 2002; and 
Baptist Hospital (including the records of Dr. S.G.), dated 
in January 2008.  The veteran has submitted the statements of 
M.L. and G.D.; an article entitled "Herbicide Use in 
Thailand - The Relationship to the Rules of Engagement (ROE) 
and Use in Vietnam and Laos"; excerpts of the Project CHECO 
(Contemporary Historical Examination of Current Operations) 
Southeast Asia Report; and a letter from DOD, dated in June 
2005.  The veteran was provided an opportunity to set forth 
his or her contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was not afforded a VA Compensation 
and Pension (C&P) examination.  The Board acknowledges that 
the veteran is currently receiving treatment from VA for his 
follicular non-Hodgkin's lymphoma.  However, the diagnosis of 
the veteran's condition is not in question.  The question 
involved in this case revolves around whether or not he was 
exposed to herbicides during active service.  Since a VA C&P 
examination would not address this question, there is no need 
to afford the veteran an examination.

Therefore, the Board finds that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If the disorder is a chronic disease, service connection may 
be granted if it becomes manifest to a degree of 10 percent 
within the presumptive period; the presumptive period for 
diabetes mellitus is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, including non-Hodgkin's 
lymphoma, will be established even though there is no record 
of such disease during service, provided that the disease is 
are manifest to a degree of 10 percent or more at any time 
after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

"Service in the Republic of Vietnam" means actual service 
in-country in Vietnam from January 9, 1962, to May 7, 1975, 
and includes service in the waters offshore, or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  See Haas v. Peake, No. 2007-7037 (Fed. 
Cir. May 8, 2008) (VA's requirement that veteran must have 
"stepped foot" on landmass of Vietnam for agent 
orange/herbicide exposure presumption is valid interpretation 
of the statute); VAOPGCPREC 7-93 (holding that service in 
Vietnam does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding 
that mere service on a deep-water naval vessel in waters off-
shore of the Republic of Vietnam is not qualifying service in 
Vietnam).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In his statements and testimony, the veteran essentially 
contends that service connection is warranted for follicular 
non-Hodgkin's lymphoma because he developed the disease as a 
consequence of his claimed in-service exposure to Agent 
Orange while serving in northern Thailand.  In this regard, 
although he acknowledges that he did not set foot in the 
Republic of Vietnam during his period of active duty, he 
emphasizes that the Board has previously granted service 
connection for a condition based on a veteran's presumed 
exposure to Agent Orange while serving in northern Thailand, 
and he urges that the Board resolve all doubt in this case 
and do likewise.  In support, he has provided the Board with 
a copy of a June 21, 1999, decision that granted service 
connection for immunoblastic lymphoma on the basis that it 
was secondary to the veteran's likely in-service exposure to 
Agent Orange; he points out that the veteran in the June 21, 
1999, case served in the same region of Thailand and at a 
similar time to when he served there.

Here, although the veteran was awarded the Vietnam Service 
Medal, this does not demonstrate his physical presence in 
Vietnam.  Haas; 38 C.F.R. § 3.307(a)(6)(iii).  In any event, 
given his testimony that he never set foot in Vietnam, the 
evidence affirmatively shows that exposure to herbicides, 
including Agent Orange, may not be presumed.

As noted above, there is no question as to the diagnosis in 
the veteran's case.  He stated that he had begun to have 
problems in June 2003 and the objective medical records 
reflect that he has been diagnosed as having follicular non-
Hodgkin's lymphoma.  A VA physician submitted an opinion in 
January 2008 indicating that, based upon the veteran's 
reported exposure to herbicides, the veteran's malignancy is 
associated with herbicide exposure.

During the May 2006 hearing, the veteran testified that he 
had served at the Nakhon Phanom RTAFB in Thailand between 
August 1969 and August 1970, and a review of his service 
records confirms his service at this base.  The veteran 
stated that the Air Base was adjacent to the Mekong River and 
to Laos and was approximately 60 miles from Vietnam.  He 
reported that his service position required him to work with 
construction crews; he explained that he was often at various 
construction sites around the perimeter of the base.  It was 
at these times he testified that he witnessed the spraying of 
Agent Orange.  He reported that the base would be attacked 
and that the perimeter was sprayed to provide a better view 
of any attacking forces.  

The veteran has submitted documents in support of his claim 
that herbicides were used at Nakhon Phanom RTAFB.  In an 
article entitled "Herbicide Use in Thailand - The 
Relationship to the Rules of Engagement (ROE) and Use in 
Vietnam and Laos" it is noted that herbicide spraying 
missions were flown from Nakhon Phanom RTAFB during 1968 and 
1969.  In excerpts of the Project CHECO (Contemporary 
Historical Examination of Current Operations) Southeast Asia 
Report, submitted by the veteran, it is stated that 
herbicides were used to control vegetation growth under 
control within the fenced in areas of the compound.

The veteran has also submitted a letter, dated in June 2005, 
from the DOD that stated that no herbicides were stored in 
Thailand but that commanders were at liberty to use 
herbicides for defoliation around their activities using 
either handheld or vehicle mounted units, with no 
accountability required, and that more specific information 
was not available.

The veteran has submitted the statements of M.L., dated in 
April 2007, and G.D., dated in March 2008.  In his statement, 
M.L. reports that he was stationed at Nakhon Phanom RTAFB in 
1970 and 1972 to 1973.  While he was there, he stated that C-
123's (spraying aircraft) were stationed permanently at 
Nakhon Phanom RTAFB during that time period and that the 
perimeter was sprayed.  M.L. stated that they were told the 
perimeter spraying was for insects, however, he observed the 
death of the vegetation and continued survival of the 
insects.  G.D. reported that he was stationed at Nakhon 
Phanom RTAFB in 1970 to 1971.  He stated that during his 
period at the air base C-123's were permanently stationed 
there and that he could smell the herbicide on the planes.  

Although the evidence supports his testimony that he served 
at Nakon Phanom RTAFB on the dates referred to, he has not 
presented any objective evidence that he was exposed to 
herbicides.  While the Board is sympathetic to his claims and 
does not doubt the veteran's credibility, the evidence simply 
does not support his contention that he was exposed to Agent 
Orange while serving in Thailand.

In a letter dated in September 2007, the veteran was 
requested to provide approximate dates, location, and nature 
of the alleged exposure to herbicides.  In November 2007, the 
veteran's reported dates and locations of alleged exposure to 
herbicides was forwarded to the Compensation and Pension 
(C&P) service via e-mail at VAVBAWAS/CO/211/AgentOrange and 
with a request that the DOD's inventory of herbicide 
operations be reviewed to determine whether herbicides were 
used as alleged by the veteran.  In December 2007, the C&P 
service responded indicating that the DOD list showed that 
extensive testing of herbicides was conducted in Thailand 
during 1964 and 1965.  The only specific location identified 
was the Replacement Training Center of the Royal Thai Army, 
near Pranburi, Thailand (a costal area).  Nakhon Phanom RTAFB 
was not on the DOD list and the veteran's in-country dates of 
1969 to 1970 were not listed.  The DOD did not have any 
records of the small scale clearing of brush or weeds around 
bases reported by the veteran.

In January 2008, a request was submitted to the JSRRC in an 
attempt to verify the veteran's exposure to herbicides.  In 
January and March 2008, JSRRC indicated that in November 2007 
it had responded to a request by the veteran to investigate 
the use of herbicides at Nakhon Phanom RTAFB in 1969 and 
1970.  The JSRRC reported that the histories of the 56th 
Combat Support Group did not document any herbicide spraying, 
testing, storage, or usage at Nakhon Phanom RTAFB.

As discussed above, the Board acknowledges the veteran's 
reliance on a Board decision rendered in June 1999.  In that 
the case, the veteran had also served in northern Thailand in 
1969 and 1970 at the same Air Force Base as in the instant 
case.  As noted earlier, the Board determined in that case 
that there was credible evidence that there was a reasonable 
probability that the veteran had been exposed to Agent 
Orange; as a result, service connection for immunoblastic 
lymphoma was granted as due to that exposure.  Although this 
archived decision was clearly presented to establish 
entitlement in the instant case, prior Board decisions are 
not binding.  38 C.F.R. § 20.1303 states:

Although the Board strives for consistency in 
issuing its decisions, previously issued Board 
decisions will be considered binding only with 
regard to the specific case decided.  Prior 
decisions in other appeals may be considered in a 
case to the extent that they reasonably relate to 
the case, but each case presented to the Board will 
be decided on the basis of the individual facts of 
the case in light of applicable procedure and 
substantive law.

Therefore, the June 1999 Board decision in another appeal 
submitted by the veteran is not binding in this case.  
However, the Board has considered the outcome in that other 
appeal in relation to this case.  Although the cases are very 
similar, the Board finds no basis to conclude in this case 
that the veteran was exposed to herbicides because there is 
no objective evidence of record of such exposure.  The Board 
notes that while the statements of M.L. and G.D. indicate 
that herbicides may have been used in Thailand, they are in 
reference to a time period other than that which the veteran 
was station at Nakhon Phanom RTAFB.  While the articles 
submitted by the veteran, "Herbicide Use in Thailand - The 
Relationship to the Rules of Engagement (ROE) and Use in 
Vietnam and Laos" and excerpts of the Project CHECO 
(Contemporary Historical Examination of Current Operations) 
Southeast Asia Report, reflect that herbicides were used in 
Thailand, a specific search of the DOD and JSRRC historical 
records for Nakhon Phanom RTAFB did not reveal any documented 
use of herbicides during the veteran's period of service at 
the air base.  The letter submitted by the veteran from DOD, 
dated in June 2005, indicates that small quantities of 
herbicides may have been used, at the discretion of 
commanders, in Thailand.  However, the Board notes that there 
is no record of herbicides having been used in this manner at 
Nakhon Phanom RTAFB during the veteran's time at the air 
base.  These facts argue against a finding that the veteran 
was exposed to herbicides and, therefore, service connection 
for follicular non-Hodgkin's lymphoma due to exposure to 
herbicides must be denied.

Finally, the Board notes that there is no indication in the 
objective records that follicular non-Hodgkin's lymphoma was 
present in service.  Nor is there any indication that this 
disorder was present to a compensable degree within one year 
of service.  As a consequence, there is no objective evidence 
of record to support a grant of service connection on either 
a direct basis or on a presumptive basis pursuant to 
38 C.F.R. § 3.309(a).  Stefl.  Therefore, it cannot be found 
that entitlement to service connection for follicular non-
Hodgkin's lymphoma is warranted because the preponderance of 
the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for follicular non-
Hodgkin's lymphoma due to exposure to herbicides (Agent 
Orange) is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


